Per Curiam.
This is an action of trespass on the case for false arrest. It was tried in the superior court before a justice sitting with a jury. After a verdict of $750 was returned for the plaintiff, the trial justice granted the defendant’s motion for a new trial unless the plaintiff would remit all of the damages in excess of $500. He declined to file a remittitur and duly excepted to such decision. The case is here on his bill of exceptions.
The only question before us is whether the trial justice erred in finding that the damages were excessive to the extent of $250. We have often said that where the trial justice exercises his independent judgment in finding that the damages awarded by the jury are excessive, fixes the amount of such excess reasonably in the light of the evidence, and gives the plaintiff an opportunity to remit such excess, we will not disturb his decision unless it is clearly wrong.
After examining the transcript it is clear that in the circumstances, which we need not discuss in detail here, the *434trial justice was warranted in finding that the damages awarded by the jury were excessive. In fixing the amount of the excess at $250, we cannot say that he was clearly wrong. His decision, in our opinion, is reasonably consistent with the evidence and does substantial justice between the parties; hence we will not disturb it.
Charles A. Kiernan, for plaintiff.
Marjorie Ciaccia, defendant, pro se.
The plaintiff’s exception is overruled, and the case is remitted to the superior court for a new trial unless, on or before April 19, 1954, he shall file in the office of the clerk of that court a remittitur of all of said verdict in excess of $500. If such remittitur is filed, the superior court is directed to enter judgment on the verdict as thereby reduced.